FERNANDEZ, Circuit Judge,
Dissenting:
Busquets-Ivars asks us to grant his petition because the INS used the wrong ZIP code when it used certified mail to give him the required notice to appear. It is notable that he does not now assert, and never has asserted, that the notice, which did bear the street address he gave to the INS, did not arrive at its destination. The majority agrees with him; I do not. Absence of or error in a ZIP code does not mean that the address is insufficient for delivery. See Domestic Mail Manual of the Postal Service, 39 C.F.R. § 111.5, A010 (General Addressing Standards); id. at F010 (Basic Information); id. at S912 (Certified Mail).1 A plethora of cases is to the same effect. In Santoro v. Principi 274 F.3d 1366 (Fed.Cir.2001), for example, the Court of Appeals for Veterans Claims had declared that a notice of appeal sent to it by Mr. Santoro was insufficient because it had an incorrect ZIP code. Id. at 1368-*101169. The Court of Appeals for the Federal Circuit disagreed and said:
This case calls upon this court to interpret the meaning of the term “properly addressed.” More specifically, the court must decide whether an incorrect zip code renders a notice of appeal improperly addressed. The Secretary contended at oral argument that the language “properly addressed” requires that the address be without flaw, i.e., perfect. This court rejects the Secretary’s contention as contrary to the plain language of the statute and the overwhelming body of precedent.
Construing the statutory term according to its normal usage, a “proper” address would be “characterized by appropriateness or suitability” for its intended purpose. The purpose of an address is to supply information for delivery of mail to its intended destination. Hence, an address containing errors inconsequential to delivery is still proper.
The Post Office itself promulgates standards for deliverable mail in the “Domestic Mail Manual of the Postal Service” (Mail Manual). The Mail Manual provides, inter alia, that a deliverable address need not contain a zip code at all.
Similarly, other courts considering this type of issue have held that lack of a zip code or an incorrect zip code will not preclude mail from being “properly addressed.”
In view of the above, the Court of Appeals for Veterans Claims erred in holding that [the] notice of appeal was improperly addressed because of an incorrect zip code.
Id. at 1369-70 (citations omitted); see also In re Longardner & Assocs., Inc., 855 F.2d 455, 460 (7th Cir.1988) (holding absence of a ZIP code on notice mailed from court does not eliminate presumption of delivery, and fact notice not returned strengthens it); Leason v. Rosart, 811 F.2d 1322, 1325 (9th Cir.1987) (holding that despite denial of receipt, improper ZIP code does not obviate finding of receipt where notice not returned); Pickering v. Comm’r, 75 T.C.M. (CCH) 2152, 2154 (1998) (holding that incorrect ZIP code on deficiency notice from IRS does not necessarily prevent delivery and was inconsequential); cf. Salta v. INS, 314 F.3d 1076, 1079 (9th Cir.2002) (“delivery of regular mail does not raise the same ‘strong presumption’ as certified mail,” and a sworn affidavit of nonreceipt can rebut the presumption).
Santoro cited numerous other authorities. Yet Busquets claims that sending a certified mail notice to a correct street address is not sufficient evidence of service, if the ZIP code is wrong. He says that is true in a case where the notice was not returned to the INS and the alien does not state, much less swear, that the notice did not reach the given address.
Even to a lover of procedural niceties, that is a rather amazing proposition. It is not now the law; nor should it become the law. In fine, one need not be Akinetos2 to remain unmoved by Busquets’ claim that an incorrect ZIP code is enough to invalidate the proceedings against him when he does not even deny delivery of the notice.
Thus, I respectfully dissent.

. Incidentally, I recognize that some government agency mail is "penalty mail,” that is, mail sent "without prepayment of postage.” See 39 C.F.R. § 111.5, E060.1.0. That, however, is far from saying that all government agency mail (including certified mail) is "penalty mail,” that penalty mail was used in this case, or that the ZIP code error made the mail undeliverable.


. See R.H. Horne, Orion 14 passim (The Scholartis Press 1928) (1843).